Citation Nr: 0607045	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  03-11 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim for entitlement to 
service connection for bilateral hearing loss.

2.  Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim for entitlement to 
service connection for tinnitus.

3.  Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim for entitlement to 
service connection for a bilateral eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from December 1954 to June 
1963.

The claims file contains a report of a rating action in May 
1999 wherein entitlement to service connection for a 
bilateral eye disorder, bilateral hearing loss, and bilateral 
tinnitus was denied.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of May 2002 of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Muskogee, Oklahoma.  The RO continued the previous 
denials of entitlement to service connection for a bilateral 
eye disorder, bilateral hearing loss, and bilateral tinnitus, 
and upon being notified of this action, the veteran appealed 
to the Board for review.

In April 2004, the veteran provided oral testimony before 
Veterans Law Judge Ronald R. Bosch, sitting at the RO, a 
transcript of which has been associated with the claims file.  
Since that hearing, Mr. Bosch has left the Board.  The 
veteran was notified of this and asked whether he desired the 
opportunity to present testimony before a different Veterans 
Law Judge.  The veteran did not request another such hearing.

In August 2004, the Board remanded the claim to the RO via 
the Appeals Management Center (AMC) so that the veteran could 
be provided additional information with respect to his claim.  
Also, the Board requested that additional medical evidence be 
obtained.  The claim has since been returned to the Board for 
review.  

The issues involving tinnitus and a bilateral eye disability 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on the part of the veteran.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  Service connection for bilateral hearing loss was denied 
by the agency of original jurisdiction in May 1999 rating 
decision on the basis that the evidence did not etiologically 
link the veteran's hearing loss with his military service.  

3.  The evidence received subsequent to the May 1999 RO's 
decision includes an opinion from a medical professional that 
the veteran currently suffers from bilateral hearing loss and 
that it is possibility related to his military service.  This 
evidence is not duplicative or cumulative, and is so 
significant that it must be considered in order to decide 
fairly the merits of the veteran's claim.

4.  The veteran now suffers from bilateral hearing loss.

5.  Resolving all doubt in his favor, the veteran's current 
hearing loss is related to his periods of active duty.




CONCLUSIONS OF LAW

1.  The May 1999 RO's decision denying entitlement to service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1998); currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for bilateral 
hearing loss has been reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (a) (effective prior to August 29, 
2001).

3.  Resolving all reasonable doubt in the appellant's favor, 
the veteran's bilateral hearing loss was incurred in or 
caused by the veteran's military service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.385 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In August 2001, VA issued regulations to implement the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments, which apply only to claims governed by Part 3 of 
the Code of Federal Regulations, were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
was made effective August 29, 2001.  While the VCAA and the 
regulations implementing the VCAA provide in some 
circumstances for VA to obtain an additional medical 
examination or opinion, special provisions apply to claims to 
reopen finally adjudicated claims filed after November 9, 
2000, allowing such development only if new and material 
evidence is presented or secured, given that the claim was 
previously denied.

In this regard, the Board observes that the VCAA appears to 
have left intact the requirement that a claimant must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108. 38 U.S.C.A. § 5103A(f) (West 2002 & Supp. 2005).

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c)).  However, the regulation provisions 
affecting the adjudication of claims to reopen a finally 
decided claim are applicable only to claims received on or 
after August 29, 2001.  66 Fed. Reg. at 45,620.  Because the 
veteran's claim to reopen the previously denied claim of 
service connection for bilateral hearing loss was received 
before that date [June 2001], those regulatory provisions do 
not apply.  The Board has considered the provisions of the 
VCAA in its adjudication of the issues of whether new and 
material evidence has been submitted to reopen the claims for 
service connection and finds that no further assistance in 
developing the facts pertinent to this limited issue is 
required at this time.

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
Reopening the claim no longer requires a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome.  Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitted sufficient to reopen 
a claim as set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991)).  In determining whether evidence is new and 
material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claims as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

In May 1999, the RO denied entitlement to service connection 
for bilateral hearing loss.  The RO concluded that the 
veteran had not submitted evidence showing that the 
disability began in or was caused by his military service.  
While the RO admitted that the veteran's service medical 
records had been destroyed in the National Personnel Records 
Center fire of 1973, it found that the then current disorder 
could not be linked with the veteran's military service.  As 
such, the RO found that it could not grant service connection 
for either disability.  When the RO made that determination, 
it had before it the veteran's application for benefits and 
his post-service medical records.  The veteran was notified 
of that decision but did not perfect his appeal; thus, that 
decision became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (1998); currently 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2005).

Since May 1999, the veteran has submitted private medical 
records and written statements, and has provided testimony 
before the Board.  The veteran has stated that he now suffers 
from bilateral hearing loss, and he has asserted that this 
condition is somehow related to his military service.  
Additionally, a VA medical examination has been accomplished 
in order to determine whether the veteran currently has 
bilateral hearing loss.  Of interest is that VA medical 
examination, performed in April 2005, in which the examiner 
confirmed the diagnosis of bilateral hearing loss and 
hypothesized that the bilateral hearing loss was related to 
the veteran's military service.    

The medical and testimonial evidence is new.  This 
information was not of record in May 1999.  It is so 
significant that, while not dispositive, it must be 
considered in order to decide his claim fairly.  Accordingly, 
the Board concludes that the veteran has submitted evidence 
that is new and material, and the claim for service 
connection for bilateral hearing loss is reopened.  

Under 38 U.S.C.A. § 1131, 1131 (West 2002) and 38 C.F.R. § 
3.303(b) (2005), service connection may be awarded for a 
"chronic" condition when: (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but 
is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 
(1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

Additionally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2005). The United 
States Court of Appeals for Veterans Claims (Court), 
clarified that service connection shall be granted on a 
secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
where it is demonstrated that a service-connected disorder 
has aggravated a nonservice-connected disability.  See Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  To establish a claim 
for secondary service connection, a veteran must demonstrate 
that a current disability is the result of a service- 
connected disability.  Medical evidence is required to prove 
the existence of a current disability and to fulfill the 
nexus requirement.  See Black v. Brown, 10 Vet. App. 279 
(1997).

For hearing disabilities, the regulations further provide 
that impaired hearing will be considered to be a disability 
for the purposes of applying the laws administered by VA when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory threshold for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).

In conjunction with the veteran's claim, the veteran most 
recently underwent a VA audiometric examination in April 
2005, which indicated the following puretone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
40
60
65
70
LEFT
15
30
55
55
60

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and of 68 percent in the left ear.  
Average puretone thresholds were 58.75 decibels in the right 
ear and 50 decibels in the left ear.  A diagnosis of 
bilateral hearing loss was given.

To establish service connection for a hearing loss, the 
veteran is not obligated to show that a hearing loss was 
present during active military service.  The evidence of 
record need only demonstrate a medical relationship between 
the veteran's in- service exposure to loud noise and a 
current hearing impairment.  Godfrey v. Derwinski, 2 Vet. 
App. 352 (1992).  Moreover, if the veteran had "normal" 
hearing upon his discharge, but developed hearing loss 
measurably to the criteria stated in 38 C.F.R. § 3.385 
(2005), and if the veteran can now establish a causal 
relationship between his hearing loss and service, service 
connection for hearing loss will be granted.

The veteran's service medical records are unavailable.  The 
National Personnel Records Center (NPRC" has reported that 
the veteran's medical records were not on file and were 
possibly destroyed in a fire at that facility.  In cases 
where the veteran's service medical records are unavailable 
(or as in this case, probably destroyed) through no fault of 
the claimant there is a "heightened duty" to assist the 
veteran in the development of the case.  38 U.S.C.A. § 
5107(a) (West 2002 & Supp. 2005).  See generally McCormick v. 
Gober, 14 Vet. App. 39 (2000); O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The heightened duty to assist includes 
the obligation to search for alternate methods of proving 
service connection.

VA regulations do not require that service connection be 
established by service medical records, but may be 
established by cognizable evidence from other medical and lay 
sources.  Smith v. Derwinski, 2 Vet. App. 147, 148 (1992).  
The Court has further held that the "duty to assist" the 
appellant includes advising him that, even though service 
records were not available, alternate proof to support the 
claim will be considered.  Lanyo v. Brown, 6 Vet. App. 465, 
469 (1994).

Additionally, the VA's Adjudication Procedure Manual provides 
that alternate sources of evidence may be utilized in a claim 
where there are missing records.  Such sources include 
statements from service medical personnel, "buddy" 
certificates or affidavits, employment physical examinations, 
medical evidence from hospitals and clinics, evidence from 
private physicians who may have treated, especially soon 
after separation, and letters written during service.  VA 
Adjudication Procedure Manual, Manual M21-1, Part III, 
Paragraph 4.25(c) (July 12, 1995).

In this instance the evidence shows that the veteran now 
suffers from bilateral hearing loss.  There are no service 
medical records showing any type of hearing loss during the 
veteran's eight and one half years of service.  A VA examiner 
has opined that the veteran's current hearing disability is 
related to his military service.  In the examination of April 
2005, the examiner noted that the veteran had suffered some 
type of noise exposure while in service and after service.  
However, the examiner concluded that the noise exposure the 
veteran endured while he was in service, not post-service, 
was the cause of his current hearing loss.  

When, after consideration of all evidence and material of 
record in a case, there is an approximate balance of positive 
and negative evidence regarding any material issue, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2005); see also 38 C.F.R. § 3.102 (2005).  In Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  The Court pointed out in Gilbert that 
under the benefit of the doubt doctrine established by 
Congress, when the evidence is in relative equipoise, the law 
dictates that the veteran prevails.  In view of the 
foregoing, the Board finds that the evidence is, at least, in 
equipoise.  Because the evidence is in equipoise, and since 
the appellant is supposed to be afforded the benefit-of-the-
doubt, the Board concludes that the veteran's bilateral 
hearing loss is result of his military service, and service 
connection is granted.




ORDER

1.  The claim for entitlement to service connection for 
bilateral hearing loss is reopened; to this extent, the 
appeal is granted. 

2.  Entitlement to service connection for bilateral hearing 
loss is granted.  


REMAND

As reported in the Introduction, the Board remanded this 
claim in August 2004.  In that Remand, the Board specifically 
asked that an opinion be obtained with respect to the 
etiology of the veteran's claimed tinnitus.  While the 
veteran did undergo a VA Ear/Heaing Examination in April 
2005, a review of that examination indicates that such an 
opinion was not provided.  

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand by the Board confers on a claimant, as a matter 
of law, the right to compliance with the remand orders, and 
that the Secretary of Veterans Affairs has a concomitant duty 
to ensure compliance with the terms of the remand.  As the 
examination comments did not specifically obtain the 
information needed by the Board, the claim must be returned 
to the RO/AMC for further action.

Additionally, as noted on the front page of this action, the 
veteran has submitted a claim to reopen his claim for 
entitlement to service connection for a bilateral eye 
disorder.  The veteran has asserted, both in writing and also 
via his testimony before the Board, that he underwent 
numerous "surgeries" on his eyes in order to correct or at 
least modify his double vision.  He contends that these 
surgeries occurred while he was on active duty.

The veteran's records appear to have been destroyed by the 
1973 NPRC fire.  As such, despite the veteran's assertions, 
service medical records that would confirm the surgeries are 
not for review.  The Board notes that in 1998 the RO 
attempted to any additional medical documents from NPRC that 
would confirm the veteran's previous assertions.  The record 
shows that since receiving a negative response in 1998, no 
further attempt has been made to confirm the veteran's 
assertions.  Also, it is unclear whether the veteran has been 
fully notified that since the records are unavailable, that 
he is free to submit other documents that would corroborate 
his assertions.  

In Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) elaborated on the VA's responsibility to obtain a 
veteran's service medical records.  Specifically, the Federal 
Circuit stated that VA must make more than a single attempt 
to locate such records, and must inform the veteran of their 
absence, so that he may independently seek to obtain them.  
Hayre, at 1331-32; see also McCormick v. Gober, 14 Vet. App. 
39 (2000).  The RO has made an attempt to locate the 
veteran's service medical records and it has informed the 
appellant of its inability to obtain the veteran's service 
medical records.  However, there is no indication that the RO 
has attempted to obtain any surgical reports from the service 
hospitals nor has it gone to the appropriate service agency 
to confirm whether the veteran was on "sick call" during 
the time in question.  

VA regulations do not require that service connection be 
established by service medical records, but may be 
established by cognizable evidence from other medical and lay 
sources.  Smith v. Derwinski, 2 Vet. App. 147, 148 (1992).  
The Court has further held that the "duty to assist" the 
appellant includes advising him that, even though service 
records were not available, alternate proof to support the 
claim will be considered.  Lanyo v. Brown, 6 Vet. App. 465, 
469 (1994).

Additionally, the VA's Adjudication Procedure Manual provides 
that alternate sources of evidence may be utilized in a claim 
where there are missing records. Such sources include 
statements from service medical personnel, "buddy" 
certificates or affidavits, employment physical examinations, 
medical evidence from hospitals and clinics, evidence from 
private physicians who may have treated, especially soon 
after separation, and letters written during service.  VA 
Adjudication Procedure Manual, Manual M21-1, Part III, 
Paragraph 4.25(c) (July 12, 1995).  Although this issue is 
one involving new and material evidence, because the 
veteran's service medical records are not for review due to 
the NPRC fire, it seems clear to the Board that there is a 
heightened duty to inform the veteran how he can prevail on 
his claim, including the submitting of alternative evidence 
that may be sufficient to reopen his claim.  

Therefore, the /AMCRO should contact the veteran and advise 
him that, in light of his missing/damaged records, he may 
provide such alternative evidence.  Additionally, the veteran 
is notified by this Remand that he may submit such 
alternative evidence.  

Additionally, the VA has been given notice that the veteran 
could be receiving Social Security Administration (SSA) 
benefits, and since this could have a direct effect on the 
veteran's claim for either tinnitus or an eye disability, any 
SSA records should be obtained and associated in the claims 
folder.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992) (VA has a duty to attempt to secure all records of the 
SSA regarding the veteran's determination of unemployability 
for SSA purposes).  These records must be obtained because 
they may provide additional insight into the veteran's claim.  
Thus, the claim must also be returned to the AMC/RO for the 
purpose of obtaining those SSA records.

Thus, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the AMC/RO for the following development:

1.  The AMC/RO should contact the veteran 
and inform him of the damaged state of 
his service medical records.  The AMC/RO 
should advise the veteran that he can 
submit alternate evidence to support his 
claim, including, including statements 
from service medical personnel; 
statements from individuals who served 
with him ("buddy" certificates or 
affidavits); employment physical 
examinations; medical evidence from 
hospitals, clinics from which and private 
physicians from whom he may have received 
treatment, especially during service or 
soon after discharge; letters written 
during service; and insurance 
examinations.

The AMC/RO is instructed to inform the 
appellant that the Court has held that 
the "duty to assist is not always a one- 
way street."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  All obtained 
evidence should be included in the claims 
folder for future review.  If no 
additional evidence is received, this 
should be noted in the claims folder.

2.  The AMC/RO should attempt to complete 
the development of the evidence with 
regard to the damaged service medical 
records in accordance with the provisions 
of the VA Adjudication Procedure Manual, 
M21-1, Part III, paragraphs 4.23, 4.25, 
and 4.29, by sending a NA Form 13055, 
Request for Information Needed to 
Reconstruct Medical Data.  The RO should 
supply the veteran's date of birth, dates 
of active duty, and any other relevant 
information in its possession.  Then, the 
AMC/RO should contact the NPRC and 
request copies of all the veteran's 
personnel records and any hospital 
records for his period of military 
service from January 1959 to December 
1961.  

Additionally, the AMC/RO should also 
request all secondary sources of service 
medical records such as Surgeon General's 
Office (SGO) reports and the actual 
surgical/clinical records from the 
Eielson Air Force Base, near Fairbanks, 
Alaska, the Dobbins Air Reserve Base, 
near Marietta, Georgia, and the Maxwell-
Gunter Air Force Base, near Montgomery, 
Alabama.  

It is noted that the veteran has claimed 
that he initially received treatment at 
Eielson Air Force Base in the fall of 
1959 (August, September, and October), 
and that he had surgeries in the Spring 
and Fall of 1961.  These surgeries 
occurred at Dobbins Air Force Base and 
Maxwell-Gunter Air Force Base.  The 
surgeries may be able to be confirmed 
through the veteran's unit records which 
may show that he was on sick call during 
this time.  While in Alaska, the veteran 
was assigned to the 712th AC&W Squadron, 
and while in Georgia and Alabama, he was 
attached to the 908th AC&W Squadron.  

Any information obtained is to be 
associated with the veteran's claims 
folder.  If the search(es) for the 
veteran's service department and medical 
records and/or for alternate records is 
(are) negative, documentation to that 
effect must be placed in the veteran's 
claims folder.  Moreover, the veteran 
must be notified, in writing, of any 
failed attempt.

3.  The AMC/RO should request the 
appellant's records from the SSA, to 
include any SSI or disability 
determination and associated medical 
records.  If records are unavailable, 
please have the SSA so indicate.

4.  The AMC/RO should return the claims 
folder to the Oklahoma City VA Medical 
Center (VAMC), and specifically to the 
examiner who examined the veteran in 
April 2005.  If the examiner is still on 
staff at the VAMC, the examiner should be 
asked to comment on whether the veteran's 
tinnitus is related to or caused by the 
veteran's military service or related to 
or caused by a service-connected 
disability.  The examiner should further 
provide comment on whether a service-
connected disability has aggravated the 
tinnitus in accordance with Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

If the examiner is no longer on staff at 
the VAMC, the veteran should be scheduled 
for another examination for the purpose 
of determining the nature, cause, and 
etiology of the veteran's tinnitus.  The 
examiner should be asked to express an 
opinion as to whether the disability is 
related to or was caused by the veteran's 
military service or to a service-
connected disability.  The examiner 
should further provide comment on whether 
a service-connected disability has 
aggravated the back in accordance with 
Allen v. Brown, 7 Vet. App. 439, 448 
(1995). 

The claims folder and this Remand must be 
made available to the examiner for review 
prior to the examination.  The results 
proffered by the examiner must reference 
the complete claims folders and any 
inconsistent past diagnoses given.  If 
these matters cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the examiner in the report.  It is 
requested that the results of the 
examination be typed and included in the 
claims folder for review.

5.  Following completion of the 
foregoing, the AMC/RO must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2005) (". . . if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and, Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).  See also Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the AMC/RO should adjudicate the remaining issues 
on appeal.  If the benefits sought on appeal remain denied, 
the appellant and the accredited representative should be 
provided a supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2005) 
failure to cooperate by attending the requested VA 
examination (if necessary) may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


